        Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 1 of 11 Page ID #:9




1           DECLARATION IN SUPPORT OF PETITION TO ENFORCE
2                    INTERNAL REVENUE SERVICE SUMMONS
3                            Summoned Party:        Kathleen A. Reffert
4                            Taxpayer:              Kathleen A. Reffert
5    I, Claudia Garcia, pursuant to 28 U.S.C. § 1746(2), declare as follows:
6          1.     My name as used and signed in the summons (“Claudia Garcia”) and
7    this Declaration is not a pseudonym.
8          2.     I am over eighteen years of age, and I am not a party to the
9    government's federal court case to enforce the subject summons.
10   I am employed as a Revenue Officer of the Internal Revenue Service ("IRS" and
11   "Service"), with a post of duty in San Diego, California. I am authorized to issue
12   IRS summonses under the authority of § 7602 of Title 26 of the United States Code
13   (“U.S.C.”) the Internal Revenue Code ("IRC" and "the Code"). See Treas. Reg., §
14   301.7602-1 (26 C.F.R.); see also IRS Delegation Order No. 25-1 (formerly IRS
15   Delegation Order No. 4, Rev. 23) located at IRM, Part 1, Chapter 2, Section 2,
16   (Service-wide Delegations of Authority), 1.2.2.14.1.
17         3.     As a Revenue Officer, my duties include: collecting delinquent tax
18   accounts; securing delinquent tax returns; filing and releasing Federal tax liens;
19   performing credit analyses and evaluations of assets; and conducting tax
20   investigations of federal income tax returns and other information, excise, or
21   specialty returns that have been filed or should have been filed by individual and
22   business Taxpayers, including corporations, partnerships, and fiduciaries, in order
23   to assist the IRS in determining the Taxpayer's correct tax liability. In cases where
24   the required returns are not filed, I also assist the IRS in investigating whether such
25   returns should have been filed and determining the Taxpayer's correct tax liability.
26         4.     In my capacity as a Revenue Officer, I am conducting an
27   investigation into the collection of previously assessed yet unpaid federal tax
28   liabilities of Kathleen A. Reffert (the "Taxpayer" "Summoned Party" or


                                              -1-
       Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 2 of 11 Page ID #:10




1    "Respondent") for the 2012, 2014, and 2015 tax years and I am also attempting to
2    determine Respondent's liabilities with regards to her untiled federal income tax
3    return for the 2018 tax year (hereinafter referred to as the "subject taxable periods,"
4    "subject tax periods," and "subject tax years").
5          5.     The purpose of the investigation is to make a determination on the
6    federal income tax liability and collectability of the Taxpayer's outstanding
7    assessed tax liabilities for the subject tax years. The records sought by the
8    summons may be relevant to the IRS's ability to collect the Taxpayer's previously
9    assessed yet unpaid tax liability for the subject tax years. Specifically, by the
10   subject collection summons, I summonsed the Taxpayer for documents and records
11   regarding assets, liabilities, or accounts held in the Taxpayer's name or for the
12   Taxpayer's benefit, which the Taxpayer wholly or partially owns, or in which the
13   Taxpayer has a security interest from January 1, 2019 to the present. Said records
14   may be relevant to my ability to identify property, rights to property, and all
15   interests in property that the Taxpayer may have, which may be relevant to current
16   potential sources of collection, and may include income sources and bank accounts
17   which may be subject to levy.
18         6.     As of the date of this declaration, I have not made any of the final
19   determinations referred to in the immediately preceding paragraph.
20         7.     On June 7, 2019, in furtherance of the above-referenced investigation
21   and in accordance with 26 U.S.C. § 7602, I issued an Administrative summons,
22   IRS Form 6637, to the Summoned Party to appear on July 2, 2019, before the IRS
23   to give testimony and to produce for examination books, records, papers, and other
24   data as described in the IRS summons.
25         8.     On June 7, 2019, in accordance with 26 U.S.C. § 7603, I served an
26   attested duplicate copy of the IRS summons described in the immediately
27   preceding paragraph on the Summoned Party, which I accomplished by leaving a
28   duplicate copy of the summons, containing the attestation required by 26 U.S.C. §


                                               -2-
       Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 3 of 11 Page ID #:11




1    7603, at the last and usual place of above of Summons Party, the person to whom it
2    was directed. A true and correct copy of the attested copy of the summons is
3    attached hereto as Exhibit 1. I left the copy of the summons in a sealed envelope,
4    addressed to the Summonsed Party, attached to the front door. A true and correct
5    copy of the certificate of service with respect to the summons is attached hereto as
6    Exhibit 2.
7            9.    At the Summoned Party’s request, the meeting was moved to July 31,
8    2019.
9            10.   On July 31, 2019, the Summoned Party failed to appear before the
10   IRS in response to the summons, and the Summoned Party has not produced the
11   documents, records, and other information described in the summons. The
12   Summoned Party has not otherwise provided the summoned information. The
13   Summoned Party’s failure to comply with the summons continues to the date of
14   this declaration.
15           11.   On September 16, 2019, IRS Office of Chief Counsel Attorney
16   Clinton M. Crosser, sent the Summoned Party, via certified mail, a “last chance
17   letter,” again requesting full compliance with the above-referenced summons, re-
18   scheduling the return date on such summons to October 8, 2019, and stating that if
19   the Summoned Party did not comply with the summons, legal proceedings may be
20   brought against it in the United States District Court. A copy of the letter is
21   attached hereto as Exhibit 3.
22           12.   On October 8, 2019, the Summoned Party failed to appear before the
23   IRS and provide the information requested in the summons.
24           13.   As of the date of this declaration, the Summoned Party has not given
25   the testimony and has not produced the books, papers, records, and other data
26   sought by the IRS summons.
27           14.   The testimony sought by the IRS summons is not already in the
28   possession of the IRS.


                                              -3-
       Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 4 of 11 Page ID #:12




1          15.    The books, papers, records, and other data sought by the IRS
2    summons are not already in the possession of the IRS.
3          16.    All administrative steps required by the Internal Revenue Code in
4    connection with the issuance and service of the IRS summons have been taken.
5          17.    The testimony and the books, records, papers, and other data
6    demanded by the IRS summons may be relevant to the determination on the
7    collectability of the Taxpayer's federal tax liability, and the determination of
8    whether there are other parties who are liable for federal taxes on whose behalf
9    Respondent received income.
10         18.    No recommendation for criminal prosecution of the taxpayer’s been
11   made by the IRS to the United States Department of Justice. In addition, no
12   Department of Justice referral, as described in 26 U.S.C. § 7602(c), is in effect
13   with respect to the taxpayer for the tax periods under investigation.
14         I declare under penalty of perjury that the foregoing is true and correct.
15   Executed this 19th day of April, 2021, at San Diego, California.
16
17
18
                                                       --:1/·J
19
                                                    CLAUDIA GARCIA
20                                                  Revenue Officer
21                                                  Internal Revenue Service
22
23
24
25
26
27
28


                                              -4-
Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 5 of 11 Page ID #:13




              Exhibit 1
             Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 6 of 11 Page ID #:14




                                                                                                                                                                   -
                         Summons
                        Collection Information Statement
  In the matter of KATHLEEN A REFFERT.f                      - -- -                  J   LADERA RANCH, CA       I
  Internal Revenue Service (Identify Division) _S=M"-A=L=L-=B,_,U,_,S"'"l-'---'N=E=S=S-'---'/S=E=L=F---'E=M'-'-"-P=L=O__,_Y-=E=D'---_ _ _ _ __ _ _ _ _ _ _ __
  Industry/Area (Identify by number or name) -=S"-'-m=a=ll-=B,.,u,.,,s=
                                                                     in.,.,e=s=s..../-=S=e=lf-=E""'-m'""p""'l=o.,__ye=d=----- - - - - -- - -- - - -- - -
  Periods: Form 1040 for the calendar periods ending December 31, 2012, December 31. 2014 and December 31, 2015
 The Commissioner of Internal Revenue

 At:   -e:
 To: KATHLEEN A           B£...
                            !;'""'
                              1FE=R. ...,_T-'------ - -
                                   LADE RA RANCH. CA _ _, _ _ __ _ _ _ __ __ _ _ __ _ _ _ __

 You are hereby summoned and required to appear before C GARCIA. an Internal Revenue Service (IRS) officer, to give testimony and to bring for examination
 the following information related to the collection of the tax liability of the person identified above for the periods shown:

 All documents and records you possess or control regarding assets, liabilities, or accounts held in the taxpayer's name or for the taxpayer's benefit which the
 taxpayer wholly or partially owns. or in which the taxpayer has a security interest. These records and documents include but are not limited to: all bank
 statements, checkbooks, canceled checks, saving account passbooks, records or certificates of deposit for the period:

                     From   01/01/2019      To Present Date (attached Form                   9297)

Also include all current vehicle registration certificates, deeds or contracts regarding real property, stocks and bonds, accounts. notes and j udgments receivable.
and all life or health insurance policies.

IRS will use this information to prepare a Collection Information Statement. We have attached a blank statement to guide you in producing the necessary
documents and records.


                                                                Do not write in this space




   Business address and telephone number of IRS officer before whom you are to appear:

   333 W BROADWAY. SAN DIEGO. CA 92101 {619) 615-9514

   Place and time for appearance: At 333 W BROADWAY 9TH FLOOR SAN DIEGO CA 92101


                                   on the 2nd day of July , 2019 at 1:00 o'clock__Q_m.

fJJ IRS                            Issued under authority of the Internal Revenue Code this .filtL_ day of ~J=u~n=e_ _ _ __                        • 2019

 Department of the Treasury
 Internal Revenue Service           C GARCIA                                                                  REVENUE OFFICER
       www.irs.gov                               Signature of issuing officer                                                 Tltle

Form 6637 (Rev.10-2010)
Catalog Number 25000Q
                                            Signature of approving officer (if applicable)                                    Title


                                                                                                                                Original -- to be kept by IRS
Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 7 of 11 Page ID #:15




              Exhibit 2
               Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 8 of 11 Page ID #:16


                   Certificate of
                   Service of Summons
                   (Pursuant to section 7603, Internal Revenue Code)

  I certify that I served the summons shown on the front of this form on:
   Date                                                                     Time
                                                                                    / 'fJ'5p"Yh


             How        □        I handed an attested copy of the summons to the person to whom it was directed.


   Summons

            Was                 I left an attested copy of the summons at the last and usual place of abode of the person
                                to whom it was directed. I left the copy with the following person (if any).:.
          Served                     1/fJzM 10 davr




 Signature                                                                  Tille




I certify that the copy of the summons served contained the required certification.
Signature                                                               Title


Catalog No. 25000Q                                                                                  Form 6637 (Rev. 10-2010)
Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 9 of 11 Page ID #:17




              Exhibit 3
           Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 10 of 11 Page ID #:18


                                           DEPARTMENT OF
                                                                      m
                                              INTERNAL REVE q:,
                                             OFFl· CE OF DIVIS~
                                           SMAL L BUSINESS/~
                                                         .    U1            :i... J/ n
                                                                                             (f";~      t~: jf.'.-:
                                                                                                                  '.i
                                                                                                                           tl
                                                                                                                           .•.1
OFFICE OF THE CHIEF COUNS E L                  701 B STREET , ru Ce.rtifiedMallFoe
                                             SAN DIEGO, CALI □ s
                                                                       ,-:i ~ex-1ra~ Se
                                                                                     ~rv....,.ie-es- '&..,
                                                                                                        Fe=es~ rcho
                                                                                                                = ck-:,:box,                 a es=--=-==
                                                                                                                          '.'.'",'.ia~,;;,:10-=-=      ,;,,1w7o;
                                                        (6 1 9) 74 4          □ Return Aooeq>t (haroeopyj                            $ - - --
                                                   E F A X : ( 8 5 5 ) :;;    0 Return F\eCOipl (eteelronle)                         $_           _ __             Postmark
                                                                              0Certifi•d Mail Restricted IJellvery $ _ _ __                                         H0re
                                                                        0
                                                                       □         QAdult SGneturOR1'quir8d                          $ _ _ __
                                                                                 O Adult Signatura Re,Moled oellve,y $
                                                                       D       P<>$1age
                                                                       ::r
                                                                       JJ ~$~~ ----..c:--:--                                      - --             --\
                                                                       0 Total Postage and Fees
                     SEP   i    6 2019
         Via Regular Mail, Certified Mail




         KATH LEEN A. REFFERT

         LADERA RANCH , CA

         Dear Ms. Reffert:

         Small Business/Self-Employed California Area Collection (Examination) of the Internal
         Revenue Service has notified our office that you did not comply with the provisions of
         the summons served on you on June 7, 2019. Under the terms of the summons, you
         were required to appear before Revenue Officer, Claudia Garcia, on July 2, 2019.

         Legal proceedings may be brought against you in the United States District Court for not
         complying with th is summons as it relates to your tax liability for 2012, and 2014-2015.
         To avoid such proceedings, .you are to appear before Revenue Officer:

                                  Name:    Claudia Garcia
                                   Date:   October 8, 2019
                                   Time:   10:00 a.m.
                                Address:   333 W Broadway, Suite 906
                                           San Diego, CA 92101

         Any books, records or other documents called for in the summons should be produced
         at that time.
 Case 8:21-cv-00720 Document 1-1 Filed 04/19/21 Page 11 of 11 Page ID #:19




GL-120950-19                               2


If you have any questions, please contact Revenue Officer, Claudia Garcia, at (619)
615-9514.



                                        Sincerely,


                                        SHERRI SPRADLEY WILDER
                                        Area Counsel
                                        (Small Business/Self-Employed: Area 8)


                                    By&_/_<sL_-_{!(__-~---
                                        Cltfiton M. Crosser
                                        Attorney (San Diego, Group 2)
                                        (Small Business/Self-Employed)




cc:   Revenue Officer C. Garcia
      Internal Revenue Service
      333 W. Broadway, Suite 906
      San Diego, CA 92101

      Peter Degregori
      1401 Dove Street, Suite 630
      Newport Beach, CA 92660
